PER CURIAM:
Appellant is a pro se litigant with a long record of frivolous and vexatious proceedings in this court. We have in the past imposed sanctions upon him for filing vexatious and frivolous motions or appeals. Johl v. Town of Groton, Dkt. No. 81-7569; Johl v. Moukwasher, Dkt. No. 81-7567; Johl v. Johl, Dkt. No. 81-7327; Johl v. Town of Groton, Dkt. No. 79-6257.
*76The present appeal, taken from a wholly justified dismissal for failure to prosecute, is again frivolous and vexatious. We therefore affirm and impose damages in the amount of $2000 plus double costs. Rule 38, Fed.R.App.P. The clerk of this court is directed to accept no further papers from appellant on any matter until appellant provides the court with proof of compliance with the sanctions imposed in this case and in the prior cases cited above. Schiff v. Simon & Schuster, 766 F.2d 61 (2nd Cir.1985).
The mandate shall issue forthwith.